891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory GRANT, Petitioner-Appellant,v.Lloyd MAY, Respondent-Appellee.
No. 89-2074.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the judgment was entered August 22, 1989.   The appellant filed a Fed.R.Civ.P. 59 motion for reconsideration in the district court on August 31, 1989, which was within ten days of entry of judgment as computed pursuant to Fed.R.Civ.P. 6(a).   Such motion tolled the appeal period.   See Fed.R.App.P. 4(a)(4);   Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir.1988).   A notice of appeal was filed September 13, 1989.   Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.   A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 109 S.Ct. 987, 990 (1989);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).   On September 14, 1989, the district court granted appellant's motion for reconsideration.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.